Citation Nr: 1636525	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  14-17 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Harry Binder, attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from June 1988 to August 1988 and from March 1989 to January 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia.

In June 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of this hearing has been associated with the claims folder.

The Board notes that the September 2013 rating decision granted service connection for anxiety and dysthymia;  However, at a June 2016 VA examination, the VA examiner found that the Veteran met the criteria for a PTSD diagnosis and opined that his dysthymia and anxiety were more likely to be symptoms of PTSD than separate disorders.  Therefore, the Board has recharacterized the issue on appeal. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.






FINDINGS OF FACT

1.  It is reasonably shown that PTSD was manifested by symptoms productive of deficiencies in most areas, such as work, family relations, judgment, thinking, and mood. Total social and occupational impairment were not shown.

2.  The Veteran is unemployable due to his service-connected PTSD, which is rated as 70 percent disabling.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the criteria for a schedular rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error. Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice. The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Specifically, the Veteran was provided the required notice in a letter dated in April 2013.

The Board also finds that the duty to assist requirements have been fulfilled. His VA records, Social Security Administration records, and private treatment records have been associated with the claims file.  

Additionally, the Veteran was afforded adequate VA examinations in September 2013 and June 2016. 

The Veteran testified at a Board hearing in June 2016. 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims. The VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has satisfied the duty to assist provisions of law. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21 (2015).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated under the general rating formula for mental disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411. Under this general rating formula, a 30 percent disability rating is warranted when the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id. 

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent rating. Id. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board finds that with resolution of the doubt in favor of the Veteran, his PTSD warrants a 70 percent rating.  Specifically, the evidence shows that the Veteran had impaired impulse control, irritability, anger, anxiety, poor concentration, and depression affecting both his occupation and his marriage.  These symptoms more nearly approximate those for a 70 percent rating under Diagnostic Code 9411.

Treatment records from July 2012 show the Veteran had irritability and anger with verbal outbursts, self-destructive thoughts of hurting himself, anxiety, and racing thoughts.  The notes also show hypervigilance, poor concentration, and somber mood.  GAFs scores of 45-50 were assigned.  In August 2012, the Veteran was admitted for inpatient treatment for his PTSD.   

In an April 2013 VA examination, the Veteran endorsed symptoms of depressed mood, anxiety, and chronic sleep impairment.  The examiner noted that the Veteran had difficulty maintaining employment due to irritability, anxiety, and anger.  The Veteran also stated that he avoided social interaction and has difficulty around others.  His sleep and mood were disturbed by his shift work and he experienced nightmares sporadically.  

The examiner diagnosed dysthymia and anxiety and opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

A June 2013 medical status report showed the Veteran "cannot work in any form of stressful environment."

In September 2013, the examiner further opined that the Veteran was employable from a mental health perspective.  She stated that the Veteran's symptoms were mild and transient and that post-service, the Veteran maintained employment at a power plant for 12 years.  The examiner acknowledged that the Veteran had difficulty concentrating which may adversely affect his productivity but concluded that he would likely be capable of understanding, remembering, and carrying out instructions, and also capable of responding appropriately to supervision or adapting to change.  She stated that given his difficulty concentrating, the Veteran may function best in work environments that require completion of simple repetitive tasks, either physical or sedentary types of work.  

In an October 2013 notice of disagreement, the Veteran stated that the severity of his PTSD symptoms renders his unemployable and that his anger and difficulty concentrating are so severe that they have nearly paralyzed him.  

He submitted a statement from his wife in which she reported that the Veteran's psychiatric disorder causes anger, anxiety, irritability, and unpredictable behavior.  It has caused problems in his work and marriage.  The Veteran is often unable to function as a result.  

An October 2013 note from the Veteran's VA psychiatrist stated that the Veteran had been under his care since April 2013.  The Veteran continues to have significant PTSD symptoms, including marked anxiety, hypervigilance, irritability, and difficulty concentration.  The Veteran's medications also cause some dizziness.  The psychiatrist opined that "based on the severity of his continuing PTSD symptoms, it is [his] medical opinion that [the Veteran] is unable to return to work.  His PTSD symptoms render him incapable of performing the duties required and maintaining the safety requirements of his work."

Treatment records from November 2013 through May 2016 showed the Veteran has excessive anxiety and depression and isolates himself, no longer enjoying hobbies or activities.  His mood was depressed and angry with a congruent affect. The Veteran denied suicidal and homicidal ideations.  His speech as normal and thought content was free of psychosis, hallucinations, or delusions, although the examiner noted slight paranoia.  He was noted to have severe, recurrent depression, agoraphobia, and PTSD.  

July 2014 and January 2015 mental impairment questionnaires show that the Veteran was diagnosed with PTSD, chronic and severe; major depressive disorder, severe with possible psychosis; intermittent explosive disorder; and alcohol dependence.  He was assigned GAF scores of 45 and 50.  

The examiners noted the following symptoms: depressed mood, persistent or generalized anxiety, irritable or labile affect, feelings of guilt or worthlessness, hostility or irritability, obsessive or compulsive thoughts, difficulty thinking or concentrating, distractibility, flight of ideas, poor memory, intrusive recollections of a traumatic experience, paranoia, irrational fears, recurrent panic attacks, vigilance and scanning, anhedonia, appetite disturbance, decreased energy, impulsive behavior, intense or unstable interpersonal relationships, motor tension, aggressiveness, agitation, social isolation, flashbacks, and nightmares.  He concluded that the Veteran's symptoms cause marked limitation in remembering locations and work-like procedures, understanding detailed instructions, carrying out detailed instructions, maintaining concentration, working with others, sustaining an ordinary routine without supervision, getting along with co-workers, and responding appropriately to workplace changes.  

The Veteran appeared at a Board hearing in June 2016.  He testified that he no longer has enjoyment in activities and that he isolates himself from others.  His depression interferes with his ability to complete tasks.  He reported a suicidal ideation on his final day of work.  The Veteran also reported irritability and anger, including physical altercations, and their negative affect on his social and occupational functioning.  He finally reported interference with sleep, anxiety, poor concentration, and problems with memory.

The Veteran submitted a report, dated in July 2016, from a physician, A.E.  Dr. E. opined that the Veteran has PTSD and dysthymic disorder and generalized anxiety and is unable to be gainfully employed.  Dr. E. noted that the Veteran was fully oriented with coherent speech and responsive thought processes.  His memory was fair.  His affect was constricted and his mood was depressed with anxiety.  There was no evidence of psychosis.  The Veteran had difficulty concentrating.   The Veteran described his relationship with his wife as "so-so." He has no other social life.  In an accompanying psychiatric assessment, Dr. E. identified that's the Veteran's diagnoses are based on clinical findings of deficiencies in family relations, persistent irrational fears, depression affecting the ability to function independently, appropriately, and effectively, difficult in adapting to stressful circumstances, and intrusive recollections of a traumatic experiences.  The Veteran was further noted to be markedly limited in the ability to complete a normal workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods.   

Upon review of the evidence, the Board finds that a 70 percent rating is warranted.  The Veteran's PTSD precludes the Veteran from working due to his impaired concentration, irritability, depression, and inability to adapt to stressful circumstances or work with others.  Socially, the Veteran is isolated and does not interact with people other than his wife.  Occupationally, the Veteran has been unemployed since 2012 and his PTSD interferes with his ability to obtain and maintain employment.  These symptoms more closely approximate the criteria for a 70 percent rating.  

The Board notes that the criteria for a 100 percent rating are not present, as the evidence does not show, nor has the Veteran alleged, that his PTSD produced total occupational and social impairment either due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name; or symptoms of such severity, frequency or duration as to equate to total occupational and social impairment.  The Veteran was alert and oriented, with no evidence of hallucinations or delusions. He had no gross impairment of thought process or communication. There was no evidence of total loss of memory, and he had social interaction with his wife and child. Accordingly, entitlement to a 70 percent rating, but no higher, is granted.

Entitlement to TDIU

A TDIU may be assigned when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if the veteran has only one such disability, the disability must be rated at 60 percent or more, or, if the veteran has two or more disabilities, at least one disability is rated at 40 percent or more and additional disabilities bring the veteran's combined disability rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015). 

In this case, the Veteran is presently assigned a 70 percent PTSD disability rating, which meets the schedular criteria for TDIU. The only remaining issue is whether the Veteran is able to secure or follow a substantially gainful occupation as a result of his service-connected disability.

As discussed above, the evidence shows that the Veteran is unable to maintain employment due to his PTSD symptoms.  His PTSD causes him to be isolated and he is unable to work with others.  Additionally, he has impaired concentration, an inability to focus, and difficulty adapting to stressful situations.  Accordingly, with resolution of the doubt in favor of the Veteran, the Board finds the Veteran is entitlement to a grant of TDIU. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


ORDER

Entitlement to a 70 percent rating for PTSD is granted.

Entitlement to TDIU is granted.  






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


